
	
		I
		111th CONGRESS
		2d Session
		H. R. 5907
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Ms. Harman (for
			 herself and Mr. Shimkus) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the National Telecommunications and
		  Information Administration to conduct a competition to award grants for the
		  development of nonstationary radio over Internet protocol devices that support
		  mission-critical broadband voice and data communications of public safety
		  personnel, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Next Generation Public Safety Device
			 Act of 2010.
		2.Public safety
			 RoIP device development competition
			(a)EstablishmentThe Assistant Secretary, in coordination
			 with the Commission, the Director of the National Institute of Standards and
			 Technology, and the Director of the Office of Emergency Communications in the
			 Department of Homeland Security, shall conduct a competition to award grants to
			 eligible entities for the development of nonstationary radio over Internet
			 protocol devices that support mission-critical broadband voice and data
			 communications of public safety personnel.
			(b)Working
			 group
				(1)CompositionThe Assistant Secretary shall establish a
			 working group composed of—
					(A)a representative of the Commission, the
			 Director of the National Institute of Standards and Technology, and the
			 Director of the Office of Emergency Communications in the Department of
			 Homeland Security; and
					(B)such other public
			 or private stakeholders with technical expertise in the development of
			 emergency communications devices as the representative of the Commission
			 considers appropriate.
					(2)DutiesThe working group shall provide the
			 Assistant Secretary with advice and technical assistance in conducting the
			 competition under this section.
				(3)Support
			 servicesThe Assistant Secretary shall provide the working group
			 with the administrative, professional, and technical support required by the
			 working group to carry out its duties.
				(4)DurationThe
			 working group shall terminate not later than the earlier of—
					(A)the date that is
			 15 days after the date of the submission by the Comptroller General of the
			 United States of the report required by subsection (e)(3); or
					(B)the date that is 6
			 years after the date of the enactment of this section.
					(c)Device
			 requirements
				(1)In
			 generalThe Assistant Secretary, in coordination with the working
			 group, shall establish requirements for RoIP devices developed, in whole or in
			 part, using a grant under this section.
				(2)ContentThe
			 requirements established under paragraph (1) shall include—
					(A)an identification
			 of specific communication needs of public safety personnel and any
			 corresponding characteristics or capabilities of the devices for meeting such
			 needs; and
					(B)such
			 characteristics and capabilities of the devices as will ensure—
						(i)delivery of
			 communications in a real-time manner;
						(ii)reliability of
			 the delivery of communications under adverse conditions;
						(iii)sufficient
			 clarity of transmission to permit public safety personnel to easily comprehend
			 the content of communications; and
						(iv)full
			 interoperability among different types and brands of RoIP devices used by
			 public safety personnel.
						(d)Grant
			 process
				(1)3-stage
			 processThe Assistant
			 Secretary shall establish a 3-stage process for awarding grants to eligible
			 entities under this section.
				(2)Award of
			 grantsThe Secretary may only award a grant in a stage to an
			 eligible entity that—
					(A)submits a bid meeting the specifications
			 developed under paragraph (3) for such stage;
					(B)provides the
			 Assistant Secretary with an assurance that the eligible entity will use grant
			 funds to develop a RoIP device in accordance with the specifications included
			 in such bid;
					(C)in the case of a
			 grant in stage 1 or 2 for the development of a device, provides the Assistant
			 Secretary with an assurance that the eligible entity will submit in good faith
			 a bid for a grant in stage 2 or 3, respectively, for the development of such
			 device; and
					(D)in the case of a
			 grant in stage 2 or 3 for the development of a device, has received a grant in
			 stage 1 or 2, respectively, for the development of such device.
					(3)Bid
			 specifications for each stage
					(A)In
			 generalThe Assistant
			 Secretary shall develop specifications for bids submitted for grants in each
			 stage and shall ensure that such specifications are—
						(i)based on the
			 requirements established under subsection (c)(1); and
						(ii)provide for
			 reasonable progress from stage to stage toward the commercial production of
			 RoIP devices that meet such requirements by eligible entities receiving grants
			 in stage 3.
						(B)Specifications
			 for stage 1The specifications for stage-1 bids shall include a
			 requirement that the eligible entity provide the Assistant Secretary with an
			 assurance that the eligible entity will use grant funds to develop the
			 prototype referred to in subparagraph (C)(i) for submission with the stage-2
			 bid of the entity.
					(C)Specifications
			 for stage 2The specifications for stage-2 bids shall include the
			 following:
						(i)A
			 requirement that the eligible entity submit a prototype of the device being
			 developed.
						(ii)A requirement that the eligible entity
			 provide the Assistant Secretary with an assurance that the eligible entity will
			 use grant funds to develop the plan referred to in subparagraph (D)(i) for
			 submission with the stage-3 bid of the entity and to prepare to commercially
			 produce the device in accordance with the plan.
						(iii)A
			 requirement that the eligible entity submit such information as the Assistant
			 Secretary may require regarding the capability of the eligible entity to
			 commercially produce, distribute, and market the device.
						(D)Specifications
			 for stage 3The
			 specifications for stage-3 bids shall include the following:
						(i)A requirement that the eligible entity
			 submit a plan for the commercial production of the device by the entity that
			 demonstrates that the device, as produced, will meet the requirements
			 established under subsection (c)(1).
						(ii)A
			 requirement that the eligible entity provide the Assistant Secretary with an
			 assurance that the eligible entity will—
							(I)use grant funds to
			 commercially produce the device in accordance with the plan submitted under
			 clause (i); and
							(II)apply for award
			 of the label under section 3.
							(iii)A
			 requirement that the eligible entity submit such information as the Assistant
			 Secretary may require regarding the capability of the eligible entity to
			 commercially produce, distribute, and market the device.
						(4)Additional
			 factors for considerationIn making a grant under this section,
			 the Assistant Secretary shall consider, in addition to the requirements
			 established under subsection (c)(1) and the bid specifications established
			 under paragraph (3) for the stage involved, the following factors:
					(A)The extent to
			 which the grant will encourage competition in the market for the device being
			 developed.
					(B)The estimated cost
			 at which public safety personnel will be able to purchase such device.
					(C)The potential
			 contribution to public safety of such device.
					(D)Whether such
			 device is capable of utilizing, in addition to the portions of the
			 electromagnetic spectrum listed in subparagraphs (A) and (B) of section 4(8),
			 the following portions of the spectrum:
						(i)Public Safety Broadband License, Guard Band
			 (the electromagnetic spectrum between 768 and 769 megahertz, inclusive, and
			 between 798 and 799 megahertz, inclusive).
						(ii)Public Safety, Narrowband Network (the
			 electromagnetic spectrum between 769 and 775 megahertz, inclusive, and between
			 799 and 805 megahertz, inclusive).
						(E)Such other factors
			 as the Assistant Secretary considers appropriate to promote the public
			 interest.
					(5)PriorityIn making a grant under this section, the
			 Assistant Secretary shall give priority to bids for the development of devices
			 that are interoperable across—
					(A)multiple
			 commercial bands of the electromagnetic spectrum; and
					(B)multiple
			 communications profiles.
					(6)TimingThe Assistant Secretary shall structure the
			 timing of each stage as the Assistant Secretary considers appropriate, but the
			 Assistant Secretary shall release the solicitation for stage-1 bids not later
			 than 8 months after the date of the enactment of this section and shall ensure
			 that all grants in stage 3 have been awarded not later than 4 years after the
			 date of the award of the 1st grant in stage 1.
				(7)Number and
			 amount of grants
					(A)Number
						(i)1
			 grant per device per stageThe Assistant Secretary may not award more
			 than 1 grant per device per stage.
						(ii)Number of
			 stage-3 grantsThe Assistant
			 Secretary shall award not fewer than 4 and not more than 7 grants in stage
			 3.
						(B)Amount
						(i)Per
			 stageA grant for the
			 development of a device may not exceed $4,000,000 per stage.
						(ii)Per
			 deviceThe Assistant
			 Secretary may not award more than a total of $8,000,000 in all 3 stages for the
			 development of a single device.
						(8)Consultation
			 with working groupThe Assistant Secretary shall consult with the
			 working group in carrying out this subsection.
				(e)GAO
			 audit
				(1)In
			 generalThe Comptroller General of the United States shall
			 conduct an audit of the competition conducted under this section.
				(2)Factors for
			 evaluationIn conducting such audit, the Comptroller General
			 shall evaluate the following:
					(A)The extent to which grants under this
			 section were awarded on the basis of the merits of the bids submitted,
			 including whether the requirements established under subsection (c)(1) were
			 sufficient to ensure that the devices developed with such grants adequately
			 support mission-critical broadband voice and data communications of public
			 safety personnel.
					(B)The extent to
			 which the grants encouraged competition in the market for the devices.
					(C)The effect of the grants on the cost at
			 which public safety personnel are able to purchase the devices.
					(D)The contribution
			 to public safety of the devices.
					(E)Such other factors
			 as the Comptroller General considers appropriate.
					(3)Report to
			 CongressNot later than 5 years after the date of the enactment
			 of this section, the Comptroller General shall submit to Congress a report on
			 the findings of such audit.
				3.Award of label by
			 FCC
			(a)In
			 generalThe Commission shall
			 establish a voluntary labeling program to identify nonstationary RoIP devices
			 that meet such criteria as the Commission considers appropriate for the support
			 of mission-critical broadband voice and data communications of public safety
			 personnel.
			(b)Establishment of
			 labelUnder such program, the
			 Commission shall determine a name and design for a label (in this section
			 referred to as the label) for any RoIP device that meets the
			 criteria described in subsection (a) and shall take the necessary steps to
			 register the label as a mark under the Act entitled An Act to provide
			 for the registration and protection of trademarks used in commerce, to carry
			 out the provisions of certain international conventions, and for other
			 purposes, approved March 17, 1946 (commonly referred to as the
			 Trademark Act of 1946; 15 U.S.C. 1051 et seq.).
			(c)Award of
			 label
				(1)ApplicationUnder the program, the Commission shall
			 establish a process under which an entity manufacturing, marketing, or selling
			 a RoIP device may apply for the award of the label for such device.
				(2)AwardUpon application for a device under
			 paragraph (1), the Commission shall award the label to such device if the
			 Commission determines that the device meets the criteria described in
			 subsection (a).
				(3)EffectAn entity manufacturing, marketing, or
			 selling a RoIP device awarded the label may display the label and otherwise
			 indicate that the device has been awarded the label on the device and in or on
			 any materials accompanying the device or any advertising with respect to the
			 device.
				(d)Revision of
			 criteriaThe Commission shall periodically review the criteria
			 described in subsection (a) and revise the criteria as the Commission considers
			 appropriate.
			(e)Annual
			 compliance certification
				(1)In
			 generalAn entity displaying or otherwise indicating that a RoIP
			 device has been awarded the label shall annually certify to the Commission that
			 the device continues to meet the criteria described in subsection (a),
			 including any revisions to the criteria since the label was awarded.
				(2)Withdrawal of
			 award of labelThe Commission shall withdraw the award of the
			 label with respect to a device if—
					(A)for a year, a certification required by
			 paragraph (1) for the device is not submitted by any of the entities required
			 to submit such certification; or
					(B)the Commission otherwise finds that the
			 device no longer meets the criteria described in subsection (a), including any
			 revisions to the criteria since the label was awarded.
					(f)RegulationsThe Commission may promulgate regulations
			 to promote the effective use of the label and to prevent the misuse of the
			 label.
			(g)Online
			 databaseThe Commission shall maintain an electronic database of
			 the devices for which the award of the label is in effect and shall make such
			 database publicly available on an appropriate Internet website.
			4.DefinitionsIn this Act:
			(1)Assistant
			 SecretaryThe term
			 Assistant Secretary means the Assistant Secretary of Commerce for
			 Communications and Information.
			(2)BroadbandThe term broadband has the
			 same meaning as under the Broadband Technology Opportunities Program
			 established under section 6001 of the American Recovery and Reinvestment Act of
			 2009 (47 U.S.C. 1305).
			(3)CommissionThe
			 term Commission means the Federal Communications
			 Commission.
			(4)Communications
			 profileThe term communications profile means a
			 configuration of technology or equipment that supports broadband communications
			 by radio through the public switched telephone network, the Internet, or any
			 other public network. The radio-air interface configuration used by a
			 particular communications profile is part of such profile and is one of the
			 characteristics that distinguishes such profile from a different communications
			 profile. A communications profile can be implemented using radio equipment
			 designed to support specific, fixed profiles or radio equipment capable of
			 supporting an indefinite number of profiles through software programming
			 changes.
			(5)Eligible
			 entityThe term eligible entity means an entity that
			 submits a bid for a grant under section 2.
			(6)Mission-criticalThe
			 term mission-critical, used with respect to communications between
			 2 or more public safety personnel, means that, in order for such personnel to
			 protect life or property or the safety of such personnel, such communications
			 must be delivered in a real-time manner and with sufficient quality and clarity
			 for easy comprehension by such personnel, regardless of the conditions under
			 which the communications are sent or received.
			(7)Public safety
			 personnelThe term public safety personnel means any
			 Federal, State, or local law enforcement officer, firefighter, or provider of
			 emergency medical services or communications center personnel.
			(8)Radio over
			 Internet protocol device or RoIP deviceThe term radio over Internet protocol
			 device or RoIP device means a device that is capable of
			 passing audio and other control functions of a radio system across an Internet
			 protocol-enabled network utilizing, at a minimum, the following portions of the
			 electromagnetic spectrum:
				(A)D Block (the electromagnetic spectrum
			 between 758 and 763 megahertz, inclusive, and between 788 and 793 megahertz,
			 inclusive).
				(B)Public Safety Broadband Network (the
			 electromagnetic spectrum between 763 and 768 megahertz, inclusive, and between
			 793 and 798 megahertz, inclusive).
				5.Funding
			(a)Public Safety
			 Communications Devices Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Public Safety Communications Devices Fund.
				(2)PurposeThe Assistant Secretary and the Commission
			 shall use the funds deposited in the Public Safety Communications Devices Fund
			 to carry out sections 2 and 3, respectively.
				(3)Credit
					(A)Borrowing
			 authorityThe Assistant
			 Secretary and the Commission may borrow from the general fund of the Treasury
			 beginning on October 1, 2010, such sums as may be necessary, but not to exceed
			 a total of $70,000,000, to implement sections 2 and 3, respectively.
					(B)ReimbursementThe Secretary of the Treasury shall
			 reimburse the general fund of the Treasury, without interest, for any amounts
			 borrowed under subparagraph (A) as funds are deposited into the Public Safety
			 Communications Devices Fund, but in no case later than September 30,
			 2015.
					(b)DepositsNotwithstanding subparagraphs (A) and (D)
			 of paragraph (8) of section 309(j) of the Communications Act of 1934 (47 U.S.C.
			 309(j)), the Secretary of the Treasury shall—
				(1)deposit in the
			 Public Safety Communications Devices Fund $70,000,000 of the proceeds
			 (including deposits and upfront payments from successful bidders) from the
			 auction of spectrum under such section during the period beginning on October
			 1, 2012, and ending on September 30, 2015; and
				(2)make the funds
			 deposited under paragraph (1) available to the Assistant Secretary and the
			 Commission without further appropriation.
				(c)Transfer of
			 unused fundsThe Secretary of
			 the Treasury shall transfer to the general fund of the Treasury any funds
			 remaining in the Public Safety Communications Devices Fund after September 30,
			 2015.
			(d)Extension of
			 auction authoritySection
			 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is amended
			 by striking 2012 and inserting 2015.
			
